Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 9, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as an assistant residential manager at a group home when she left work an hour before the end of her shift. The record establishes that claimant’s supervisor denied her request to leave early and claimant was warned that it would be considered insubordination if she disregarded the supervisor’s directive. The Unemployment Insurance Appeal Board ruled that claimant lost her employment due to disqualifying misconduct.
We affirm. Leaving work early without authorization can constitute disqualifying misconduct (see Matter of Greenberg [Commissioner of Labor], 286 AD2d 794 [2001]; Matter of Patrick [La Salle School—Commissioner of Labor], 251 AD2d 944 [1998]). Although claimant maintains that she was otherwise without a ride home, the record establishes that she did not exhaust all possible transportation alternatives in order to protect her employment.
Mercure, J.P., Crew III, Mugglin, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.